HAWKINS, J.
Conviction is for possessing intoxicating liquor for the purpose of sale; punishment being two years in the penitentiary.
The record is here without a statement of facts. Only one bill of exception is brought forward. It relates to a matter that cannot be appraised without knowing what facts were proven.
The first count in the indictment charged appellant with possessing intoxicating liquor for the purpose of sale; the verdict finds him guilty upon that count. The judgment and sentence recite that appellant was found guilty of “possessing liquor”; they will be reformed, to follow the indictment and verdict, and adjudge appellant to be guilty of possessing intoxicating liquor for the purpose of sale.
As thus reformed, the judgment is affirmed.